Citation Nr: 1508378	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.  

2.  Entitlement to service connection for cancer of the right glottic larynx, including as due to exposure to herbicides.  

3.  Entitlement to service connection for cancer of the left parotid gland, including as due to exposure to herbicides.  

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as due to exposure to herbicides or as secondary to a service-connected disability.  

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as due to exposure to herbicides or as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1959 to August 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, a video-conference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The case was remanded by the Board in February 2013.  

In a February 2014 decision, the Board denied the Veteran's claims for service connection for diabetes mellitus, type II, cancer of the right glottic larynx, and cancer of the left parotid gland.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a December 2014 Order following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's February 2014 decision regarding the denial of service connection for these disabilities.  The Court granted the joint motion and remanded the case to the Board.  

By rating decision dated in April 2014, the RO denied service connection for peripheral neuropathy of each of the Veteran's upper and lower extremities.  The Veteran's representative, in correspondence dated in June 2014, submitted a notice of disagreement to the April 2014 rating decision.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The December 2014 JMR found that the action taken following the Board's February 2013 remand did not comply with the remand orders.  As such, additional development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Specifically, despite a July 2013 response from an Archivist at the Air Force Historical Research Agency (AFHRA) that additional time was needed for the request for information to be processed, the record does not reveal that there was any further response from AFHRA.  Further, the record does not reveal that VA made any additional attempt to obtain the Veteran's  personnel records.  As such, in order to insure compliance with the February 2013 remand, additional development is necessary.  

Regarding the claims of service connection for bilateral upper and lower extremity peripheral neuropathy, the Veteran has submitted a Notice of Disagreement with the April 2014 rating decision.  To date, it is not shown that the Veteran has received a Statement of the Case related to these issues; therefore, these claims must be remanded for compliance with Manlincon v. West.  See Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the National Personnel Records Center (NPRC) and obtain a complete copy of the Veteran's official military personnel file.  A further informational inquiry should be made as to whether there is any evidence of TDY assignment(s) of the Veteran to Korea including the unit to which he was assigned.  The specific base at which the Veteran served in Thailand and complete unit designation should also be obtained.  All documentation received must be associated with the claims file  

2.  The AOJ should contact the U S Army and Joint Services Records Research Center (JSRRC) to determine whether the Veteran's unit of assignment was placed on TDY status in Korea.  

3  The AOJ should contact the AFHRA to determine whether the Veteran's unit of assignment was placed on TDY status in Korea and obtain any available information concerning the Veteran's alleged exposure to herbicides in Thailand and Korea.  

4.  The AOJ should then complete any additional measures required for the purpose of verifying any exposure to defoliants pursuant to the VA Adjudication Procedure Manual, M21-1MR.  

5.  If exposure to herbicides is conceded, the Veteran should be afforded a VA examination by the appropriate specialist to evaluate his claim for service connection for cancer of the left parotid gland. All indicated studies, tests and evaluations deemed necessary should be performed and the results noted in the examination report. The examiner must review the Veteran's claims file in association with the examination.  The examiner is requested to provide an opinion as to whether the Veteran's cancer of the left parotid gland is at least as likely as not (50 percent or greater probability) related to his military service, including exposure to herbicides and/or cancer of the right glottic larynx.  The examination report must include a complete rationale for all opinions expressed.  

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

7. Regarding the issues of service connection for peripheral neuropathy of the upper and lower extremities, the AOJ should issue a statement of the case (SOC) to the Veteran and his representative.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

